



COURT OF APPEAL FOR ONTARIO

CITATION:
Mehedi v. 2052761 Ontario
    Inc., 2012 ONCA 46

DATE: 20120125

DOCKET: C54018

Cronk and Blair JJ.A. and Strathy J. (
ad hoc
)

BETWEEN

Golam Mehedi

Appellant

and

2052761
    Ontario Inc., Job Success,

M.A.
    Hameed and Wendell Lacombe

Defendants

Golam Mehedi, acting in person

Dale Smith, agent for the defendants

Heard: January 23, 2012

On appeal from the order of Justice G. Hainey of the
    Superior Court of Justice, dated June 23, 2011.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge held, contrary to the appellants contention,
    that [T]here was never a promise to find [the appellant] a job within any
    specified time frame or at any specified salary range.  He also concluded that
    there was no evidentiary basis for any of the appellants alleged causes of
    action, including fraud.  These factual findings  some of which were
    credibility based  were open to the trial judge on the record.  We see no
    basis for appellate intervention with his decision.

[2]

The appeal is therefore dismissed.  The respondents are entitled
    to costs of the appeal, fixed in the total amount of $2,000, inclusive of
    disbursements and all applicable taxes.


